Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the communication (s) received 7/29/2020. 
As per the claims filed 7/17/2020:
Claims 1-20 are pending.
Claim(s) 1, 9, 17 is/are independent claim(s).


Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections

Claims 4-6 objected to because of the following informalities:  
Claims 4-6 read: “the method of claims” it should read: “the method of claim”.  Appropriate correction is required.



Claim Rejections 35 U.S.C. §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1-3, 9-11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susan Woolf et al, (US PG Pub No. 2011/0258527; Published: 10/20/2011)(hereinafter: Woolf) in view of C. Joe Coplen et al. (US PG Pub No. 2014/0380193; Published: 12/25/2014)(hereinafter: Coplen).

Claim 1:
As per independent claim 1, Woolf discloses a method of providing annotation track on the content displayed on a display, the method comprising: 
displaying a first content of screen[[0028] FIG. 3 is a conceptual view showing a computer screen on which a document page 301 is displayed using a document browser. As is conventional, the document page contains text and/or graphics of interest to the user (i.e., "content").] 
receiving a first annotation command, wherein the first annotation command is used for annotating the first content of screen [[0028] a special "ink" layer 302 is superimposed over the document page 301. Using stylus 305, the user can highlight certain parts of the document 304, which are then shown in a highlighted color (e.g., yellow) against the background text]
displaying a first annotation track above the first content of screen, wherein the first annotation track is generated based on the first annotation command [[0029] annotations made by a user on document page 301 are maintained as a separate "ink" layer 302 that is superimposed over and blended with pixels on the document page. Consequently, even though the annotations appear to be made directly on the underlying document, they are actually maintained in a separate display layer blended with the document page being viewed.]
detecting a first request to turn pages forward, wherein the first request to turn pages forward is used for triggering the first content of screen to turn forward [[0046] the page identifier for the currently displayed page is retrieved. It is contemplated but not necessary that each document page have a unique identifier (e.g., a unique URL). In step 905, a test is performed to determine whether the currently displayed page has a previously existing "ink" or "annotation" file associated therewith… [0051] FIG. 9B shows a flowchart indicating how previously created annotations can be superimposed over a document page. In step 918, a title change event is detected in document browser 801, and is sent to annotation editor 803. In various embodiments, a title change event occurs whenever the presently viewed document page changes. This may occur when the user jumps to a new document page, or when the user moves forward or backward among a sequence of related document pages… [0052] In step 919, a test is performed to determine whether an ink layer already exists for the new document page. If no ink layer exists for the page, processing returns to the document browser and the page is displayed normally. If an ink layer exists for the page, then in step 920 the ink layer is retrieved. In step 921, the pixels from the retrieved ink layer are blended with the displayed page and the resulting image appears on the computer display.]
displaying a second content of screen after performing the request [[0052] In step 919, a test is performed to determine whether an ink layer already exists for the new document page. If no ink layer exists for the page, processing returns to the document browser and the page is displayed normally. If an ink layer exists for the page, then in step 920 the ink layer is retrieved. In step 921, the pixels from the retrieved ink layer are blended with the displayed page and the resulting image appears on the computer display.]
detecting a second request to turn pages backward, wherein the second request is used for controlling the second content of screen to turn backward to the first content of screen [[0051] FIG. 9B shows a flowchart indicating how previously created annotations can be superimposed over a document page. In step 918, a title change event is detected in document browser 801, and is sent to annotation editor 803. In various embodiments, a title change event occurs whenever the presently viewed document page changes. This may occur when the user jumps to a new document page, or when the user moves forward or backward among a sequence of related document pages… [0052] In step 919, a test is performed to determine whether an ink layer already exists for the new document page. If no ink layer exists for the page, processing returns to the document browser and the page is displayed normally. If an ink layer exists for the page, then in step 920 the ink layer is retrieved. In step 921, the pixels from the retrieved ink layer are blended with the displayed page and the resulting image appears on the computer display.] and 
displaying the first content of screen and the first annotation track after performing the second request [[0052] In step 919, a test is performed to determine If an ink layer exists for the page, then in step 920 the ink layer is retrieved. In step 921, the pixels from the retrieved ink layer are blended with the displayed page and the resulting image appears on the computer display.].
Woolf discloses annotating an electronic document and sharing annotations if desired (0030). Woolf failed to specifically disclose the content displayed on a whiteboard and the displayed content being part of screen sharing.
Coplen, in the same field of showing interactions as they occur on a whiteboard discloses these limitations in that [[0020] Tablet 140 shows user 160 touching whiteboard 175. In response to detecting the touch interaction, whiteboard manager 26 sends real-time interaction information to other remote clients 120 that are interacting with whiteboard 175. In the current example, computing device 150 shows a view of a remote client interacting with the same whiteboard as user 160. Whiteboard manager 26 sends the real-time interaction information including the touch interaction from user 160 to computing device 150 such that the touch interaction 162 by user 160 is shown on the display of the whiteboard].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Woolf’s annotation sharing display the document on a whiteboard and open the displayed content for sharing as disclosed by Coplen. The motivation for doing so would have been to allow users to show annotations to content in real-time to other remote clients, thus improving collaboration (0003).


As per claim 2, which depends on claim 1, Woolf and Coplen disclose after displaying the second content of screen sharing after performing the first request, further comprising: receiving a second annotation command, wherein the second annotation command is used for annotating the second content of screen sharing; displaying a second annotation track above the second content of screen sharing, wherein the second annotation track is generated based on the second annotation command. Woolf [[0051] FIG. 9B shows a flowchart indicating how previously created annotations can be superimposed over a document page. In step 918, a title change event is detected in document browser 801, and is sent to annotation editor 803. In various embodiments, a title change event occurs whenever the presently viewed document page changes. This may occur when the user jumps to a new document page, or when the user moves forward or backward among a sequence of related document pages… [0052] In step 919, a test is performed to determine whether an ink layer already exists for the new document page. If no ink layer exists for the page, processing returns to the document browser and the page is displayed normally. If an ink layer exists for the page, then in step 920 the ink layer is retrieved. In step 921, the pixels from the retrieved ink layer are blended with the displayed page and the resulting image appears on the computer display]. The process of Woolf is repeated for each page of the document, which in itself represents an new document, meaning that for each unit there is an annotation layer (annotation track) that is generated based on an annotation event. Flipping through the pages or documents will retrieve the existing annotations for that page/document.

Claim 3:
As per claim 3, which depends on claim 2, Woolf and Coplen disclose after displaying the first content of screen sharing and the first annotation track after performing the second request, further comprising: detecting an instruction to turn pages forward, wherein the instruction to turn pages forward is used for trigger the first content of screen sharing to turn forward to the second content of screen sharing; displaying the second content of screen sharing and the second annotation track after executing the instruction. Woolf, [[0051] This may occur when the user jumps to a new document page, or when the user moves forward or backward among a sequence of related document pages… [0052] In step 919, a test is performed to determine whether an ink layer already exists for the new document page. If no ink layer exists for the page, processing returns to the document browser and the page is displayed normally. If an ink layer exists for the page, then in step 920 the ink layer is retrieved. In step 921, the pixels from the retrieved ink layer are blended with the displayed page and the resulting image appears on the computer display, see ¶ [0046, 0042]].

Claim 9:
	As per independent claim 9, it recites a computing device comprising one or more processors executing the method of claim 1, therefore, it is rejected under the same rationale as claim 1 above.


	As per claim 10, it is rejected under the same rationale as claim 2 above.

Claim 11:
	As per claim 11, it is rejected under the same rationale as claim 3 above.

Claim 17:
	As per independent claim 17, it recites a non-transitory readable storage medium having at least on executable instruction that when executed one or more processors, causes the one or more processors to execute the method of claim 1, therefore, it is rejected under the same rationale as claim 1 above.

Claim 18:
	As per claim 18, it is rejected under the same rationale as claim 2 above.

Claim 19:
	As per claim 19, it is rejected under the same rationale as claim 3 above.

Claim(s) 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolf and Coplen in view of Matthew Isabel et al. (US PG Pub No 2014/0344662; Published: 11/20/2014)(hereinafter: Isabel).

Claim 4:
after displaying the first annotation track above the first content of screen sharing. Woolf, [[0029] annotations made by a user on document page 301 are maintained as a separate "ink" layer 302 that is superimposed over and blended with pixels on the document page. Consequently, even though the annotations appear to be made directly on the underlying document, they are actually maintained in a separate display layer blended with the document page being viewed]. 
Woolf and Coplen disclose presenting handwriting as the annotation (see figures 3, 5-6). Woolf and Coplen failed to specifically disclose further comprising: converting the first annotation track in user's handwriting into the annotation track in standard print formats; displaying the annotation track in standard print formats as a substitute for the first annotation track in user's handwriting.
Isabel, in the same field of annotating digital documents discloses this limitation in that [[0022] Handwritten content input on the computing device 102 employing touch and/or pen based input may be referred to as ink, or digital ink.  In a system according to embodiments, handwritten ink input may be converted to text annotations employing ink detection and handwriting recognition.  The text annotations may be seamlessly integrated into an annotation view of the document.  Text annotations may include annotations of handwritten comments and newly inserted content].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Woolf’s handwritten annotation layer to convert the annotations in that layer into standard print formats and displaying the annotation layer in standard print formats as disclosed by Isabel. The motivation for 

Claim 12:
	As per claim 12, it is rejected under the same rationale as claim 4 above.


Claim(s) 5-6, 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolf and Coplen in view of Dean F. Herring et al. (US PG Pub No.2014/0344090; Published: 11/20/2014)(hereinafter: Herring).

Claim 5:
As per claim 5, which depends on claim 1, Woolf and Coplen disclose pixel blending annotations in the annotation layer to pixels of the document in order to display annotations in the document page. Woolf and Coplen failed to specifically disclose the limitations of claim 5. 
Herring, in the same field of annotation overlays on documents discloses after displaying the first annotation track above the first content of screen sharing , further comprising: analyzing the first annotation track to obtain pixel point positions in the first annotation track [[0032] The graphic annotations 66 are preferably maintained in a graphics layer, or other data structure, separately from the 
obtaining the corresponding image data in the first content of screen sharing, according to the pixel point positions in the first annotation track [[0032] The graphic annotation(s) 66 are overlaid on the receipt image 68, in such a manner that the graphic annotations 66 associated with each item in the list 54, 56 are overlaid on corresponding portion of the receipt image 68…The two layers are preferably registered, or aligned, such as by x and y position (e.g., as measured in pixels)].
wherein the displaying the first content of screen sharing and the first annotation track after implementing the input comprises: displaying the first content of screen sharing, and tracking the image data during the displaying [[0032] The graphic annotations 66 are preferably maintained in a graphics layer, or other data structure, separately from the receipt image 68. The two layers are preferably registered, or aligned, such as by x and y position (e.g., as measured in pixels)]. Both the document (content of screen sharing) and annotation layer are displayed.
synchronously displaying the first annotation track according to a tracking result while maintaining a fixed relative position between the first annotation track and the image data [[0032] The two layers are preferably registered, or aligned, such as by x and y position (e.g., as measured in pixels). This preserves the spatial relationship between the graphic annotation 66 and the receipt image 68 through various graphic manipulations, such as scaling the annotation and image prior to printing them].


Claim 6:
As per claim 6, which depends on claim 5, it is rejected under the same rationale as claim 5 above. Additionally, Woolf, Coplen and Herring disclose after obtaining the corresponding image data in the first content of screen sharing, further comprising: saving a first correspondence between the image data and the first annotation track. Woolf, [[0008] The annotations are stored separately from the viewed document pages but are correlated with the pages such that when a previously annotated page is revisited, annotations relating to that page are retrieved and displayed on top of the page as an "ink" layer]
wherein before displaying the first content of screen sharing and tracking the image data during the displaying, the method further comprises: obtaining the corresponding image data in the first content of screen sharing; determining the first annotation track corresponding to the image data according to the first correspondence. Woolf, [[0038] Annotations retrieved from storage area 805 are provided to pixel blending function 802, which is indicated as a newly provided function within document browser 801. Alternatively, pixel blending function 802 can be provided separately (e.g., in the operating system, for example). In general, pixel blending function 802 blends pixels from a document page with corresponding pixels from an annotation or "ink" layer mapped to that document page, and generates a blended pixel image that is displayed as an annotated document page 806].
Woolf failed to disclose but Herring discloses the first correspondence according to the pixel point positions in the first annotation track [[0032] The graphic annotation(s) 66 are overlaid on the receipt image 68, in such a manner that the graphic annotations 66 associated with each item in the list 54, 56 are overlaid on corresponding portion of the receipt image 68…The two layers are preferably registered, or aligned, such as by x and y position (e.g., as measured in pixels)].

Claim 13:
	As per claim 13, it is rejected under the same rationale as claim 5 above.

Claim 14:
	As per claim 14, it is rejected under the same rationale as claim 6 above.


	As per claim 20, it is rejected under the same rationale as claim 5 above.

Claim(s) 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolf and Coplen in view of Jamie Wakeam et al, (US PG Pub No.2006/0218171; Published: 09/28/2006)(hereinafter: Wakeam).

Claim 7:
As per claim 7, which depends on claim 1, Woolf and Coplen disclose adding annotations to the annotation layer, however, Woolf and Coplen failed to specifically disclose the limitations of claim 7.
Wakeam, in the same field document annotation discloses after displaying the first content of screen sharing and the first annotation track after implementing the input, further comprising: obtaining a controlling instruction of a variation on the first content of screen sharing [[0017] a user circles a word in an electronic document (as an annotation) and then adds text somewhere in the document before that word (controlling instruction of a variation on the first content) this may cause the circled word to move.] determining, according to the controlling instruction of the variation, a trajectory changing rule for displaying the first annotation track; updating the first content of screen sharing, and synchronously updating the first annotation track according to the trajectory changing rule [¶ [0017] when the underlying electronic document reflows and/or updates the positions of its constituent elements (paragraphs, pictures, columns, etc.) relative to each other and/or the page for any reason, the electronic ink annotations will also reposition and stay properly located with respect to the underlying text or other information].


Claim 15:
	As per claim 15, it is rejected under the same rationale as claim 7 above.



Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolf and Coplen in view of Ravi K. Bhatt, (US PG Pub No. 20170060829; Published: 03/02/2017)(hereinafter: Bhatt).

Claim 8:
As per claim 8, which depends on claim 1, Woolf and Coplen disclose detecting if an annotation layer exists and suggest such existing layer might be edited. However, Woolf and Coplen do not specifically disclose the limitations of claim 8. 

after displaying the first annotation track above the first content of screen sharing, further comprising: saving a second correspondence between a page number of the first content of screen sharing and the first annotation track [[0033] When the annotation 134 is created by any user, the system may generate a new annotation layer or edit an existing annotation layer 132. In either case, a representation of the annotation 134 may be added to the annotation layer 132 based upon the position of the annotation within the coordinate space]. Annotations can be added to an existing annotation layer.
 wherein the displaying the first content of screen sharing and the first annotation track after performing the second request, further comprises: obtaining the page number of the first content of screen sharing [medatada is obtained to display annotations, metadata includes page data see 0066].
determining the first annotation track corresponding to the page number of the first content of screen sharing according to the second correspondence; synchronously displaying the first annotation track when the first content of screen sharing is displayed [[0067] annotation layers for particular page of document are retrieved and displayed, see [0071-0074]].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Woolf’s annotation layer editing to save a second correspondence between a page number of the first content of screen sharing and the first annotation track, obtain the page number of the first content of  as disclosed by Bhatt. The motivation for doing so would have been to allow multiple users to simultaneously annotate, update annotations or connect documents because the annotations or connections do not change the electronic document, [0004].

Claim 16:
	As per claim 16, it is rejected under the same rationale as claim 8 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOWARD CORTES/           Primary Examiner, Art Unit 2144